Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 03/16/2020.
Claims 1-20 are currently pending.
Claims 1, 5-7, 12-16 and 20 are rejected.
Claims 2-4, 9-11 and 17-19 are objected to.
Claims 1, 8 and 16 are independent claims.

Claim Objection
6. 	Claim 20 is objected to because of the following informalities:  “The non-transitory computer readable storage medium according to Page 6of8Application No. 16/665,750Preliminary Amendment claim 15” should be “The non-transitory computer readable storage medium according to Page 6of8Application No. 16/665,750Preliminary Amendment claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1, 5-7, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keeth Saliya Jayasinghe et al. (US 2020/0295873 A1 ), hereinafter Jayasinghe, in view of Yuchul Kim et al. (US 2018/0278368 A1), hereinafter Kim .
For claim 1, Jayasinghe teaches a data processing method, comprising: 
determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code ; and 
 	determining, based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, code blocks comprised in a code block group K' (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code blocks of a transport block (block 300) ; forming a first number of code block groups by using the plurality of code blocks (block 302), wherein the first number is two or higher and based on a number of code blocks the apparatus is able to decode in parallel processing;. See also Fig. 2 and paragraph 28.).
	Kim further teaches determining a number of code blocks in a transport block and a number of code block groups and transmitting the transport block to the user device (Kim, Fig. 16A and paragraph 181 teach a base station determines, for a transport block of data to be transmitted, a number of code blocks in the 
transport block and a number of code block groups.  The number of blocks and 
groups may each be greater than one.); wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1 (Kim, Fig. 8 and paragraph 127 teach equal number of code blocks in each code block group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jayasinghe and Kim 
For claim 5, Jayasinghe and Kim further teach the method according to claim 1, wherein the method further comprises: receiving indication information, wherein the indication information is used to indicate the code block group K' as a to-be-transmitted code block group; and sending the code blocks in the code block group K' (Jayasinghe, Fig. 5A steps 500 and paragraph 38 teach Upon receiving the value K and, thus, gaining information on the number of code blocks per code block group, the source device is capable of forming the code block groups. See also Jayasinghe paragraph 40. Kim, Fig. 8 and paragraph 129 teach n some embodiments, the UE is configured to send separate acknowledgement signals for each code block group.  For example, the UE may generate a bit for each CBG that indicates whether or not the CBG was successfully decoded.  In some embodiments, this may allow the base station to retransmit less than the entirety of a transport block, e.g., by only retransmitting code block groups that failed.  In the illustrated embodiment, acknowledgement signals 850 include a separate ACK bit for each CBG. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For claim 6, Jayasinghe and Kim further teach the method according to claim 1, wherein when the C code blocks are equally divided into K code block groups, each of the K code block groups comprises - code blocks in the C code blocks (Kim, Fig. 8 and paragraph 127 teach equal number of code blocks in each code block group.).
For claim 7, Jayasinghe and Kim further teach the method according to claim 1, wherein K is obtained from system signaling (Kim, Fig. 13A and paragraph 9 teach The base station may use RRC signaling to semi-statically configure CBG-based HARQ for the UE.  The base station may retransmit only CBGs that the UE indicates were not successfully decoded.  In some embodiments, the base station is configured to align CBGs with frequency-division-multiplexing (FDM) symbols.).
For claim 8, Jayasinghe teaches a data processing apparatus (Jayasinghe, Fig. 10), comprising: 
one or more memories (Jayasinghe, Fig. 10 item 20 memory) configured to store program instructions; and 
one or more processors(Jayasinghe, Fig. 10 item 15 processor) coupled to the one or more memories and configured to execute the program instructions; 
wherein execution of the program instructions by the one or more processors cause the apparatus to: 
determine a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code blocks of a transport block (block 300) ; forming a first number of code block groups by using the plurality of code blocks (block 302), wherein the first number is two or higher and based on a number of code blocks the apparatus is able to decode in parallel processing;. See also Fig. 2 and paragraph 28.); and 
 	determine code blocks comprised in a code block group K' based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code blocks of a transport block (block 300) ; forming a first number of code block groups by using the plurality of code blocks (block 302), wherein the first number is two or higher and based on a number of code blocks the apparatus is able to decode in parallel processing;. See also Fig. 2 and paragraph 28.).
	Kim further teaches determining a number of code blocks in a transport block and a number of code block groups and transmitting the transport block to the user device (Kim, Fig. 16A and paragraph 181 teach a base station determines, for a transport block of data to be transmitted, a number of code blocks in the 
transport block and a number of code block groups.  The number of blocks and 
groups may each be greater than one.); wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1 (Kim, Fig. 8 and paragraph 127 teach equal number of code blocks in each code block group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jayasinghe and Kim to have a data processing apparatus for determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block; and determining, based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, code blocks comprised in a code block group K', wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1. Because both Jayasinghe and Kim teach transmitting transport block using code block groups, Kim explicitly teaches equal numbers of code blocks in each code block group.
For claim 12, Jayasinghe and Kim further teach the apparatus according to claim 8, wherein the apparatus further comprises a transceiver, wherein the transceiver is configured to: receive indication information, wherein the indication information is used to indicate the code block group K' as a to-be-transmitted code block group; and send the code blocks in the code block group K' (Jayasinghe, Fig. 5A steps 500 and paragraph 38 teach Upon receiving the value K and, thus, gaining information on the number of code blocks per code block group, the source device is capable of forming the code block groups. See also Jayasinghe paragraph 40. Kim, Fig. 8 and paragraph 129 teach n some embodiments, the UE is configured to send separate acknowledgement signals for each code block group.  For example, the UE may generate a bit for each CBG that indicates whether or not the CBG was successfully 
For claim 13, Jayasinghe and Kim further teach the apparatus according to claim 8, wherein when the C code blocks C are equally divided into K code block groups, each of the K code block groups comprises K code blocks in the C code blocks (Kim, Fig. 8 and paragraph 127 teach equal number of code blocks in each code block group.).
For claim 14, Jayasinghe and Kim further teach the apparatus according to claim 8, wherein K is obtained from system signaling (Kim, Fig. 13A and paragraph 9 teach The base station may use RRC signaling to semi-statically configure CBG-based HARQ for the UE.  The base station may retransmit only CBGs that the UE indicates were not successfully decoded.  In some embodiments, the base station is configured to align CBGs with frequency-division-multiplexing (FDM) symbols.).
For claim 15, Jayasinghe and Kim further teach the apparatus according to claim 8, wherein the apparatus is a network device or a terminal (Jayasinghe, Fig. 1 and10).
For claim 16, Jayasinghe teaches a non-transitory computer readable storage medium (Jayasinghe, Fig. 10 item 20 memory) Page 5 of 8Application No. 16/665,750Preliminary Amendment comprising an instruction stored thereon which, when run on a computer, cause the computer to perform operations comprising: 
determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code blocks of a transport block (block 300) ; forming a first number of code block groups by using the plurality of code blocks (block 302), wherein the first number is two or higher and based on a number of code blocks the apparatus is able to decode in parallel processing;. See also Fig. 2 and paragraph 28.); and 
 	determining code blocks comprised in a code block group K' based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block (Jayasinghe, Fig. 3 steps 300-302 and paragraph 29 teach receiving, another apparatus (the source device), a plurality of code blocks of a transport block (block 300) ; forming a first number of code block groups by using the plurality of code blocks (block 302), wherein the first number is two or higher and based on a number of code blocks the apparatus is able to decode in parallel processing;. See also Fig. 2 and paragraph 28.).
	Kim further teaches determining a number of code blocks in a transport block and a number of code block groups and transmitting the transport block to the user device (Kim, Fig. 16A and paragraph 181 teach a base station determines, for a transport block of data to be transmitted, a number of code blocks in the 
transport block and a number of code block groups.  The number of blocks and 
groups may each be greater than one.); wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1 (Kim, Fig. 8 and paragraph 127 teach equal number of code blocks in each code block group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jayasinghe and Kim to have a data processing apparatus for determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block; and determining, based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, code blocks comprised in a code block group K', wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1. Because both Jayasinghe and Kim teach transmitting transport block using code block groups, Kim explicitly teaches equal numbers of code blocks in each code block group.
For claim 20, Jayasinghe and Kim further teach the non-transitory computer readable storage medium according to Page 6of8Application No. 16/665,750Preliminary Amendment claim 16, wherein the operations further comprises: receiving indication information, wherein the indication information is used to indicate the code block group K' as a to-be-transmitted code block group; and sending the code blocks in the code block group K' (Jayasinghe, Fig. 5A steps 500 and paragraph 38 teach Upon receiving the value K and, thus, gaining information on .


Allowable Subject Matter
11. 	Claims 2-4, 9-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable  if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412